Citation Nr: 0114712	
Decision Date: 05/25/01    Archive Date: 05/30/01	

DOCKET NO.  00-13 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to retroactive termination or reduction of an 
apportionment of the veteran's disability compensation for 
the benefit of the veteran's son.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
July 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
as a result of an appeal by the veteran of a January 2000 
special apportionment decision by the Sioux Falls, South 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which awarded an apportionment of his disability 
compensation on behalf of his minor son, R., for the period 
from September 1999 through May 2000.  The veteran testified 
at a hearing at the RO on August 9, 2000, in connection with 
the appeal.  This is a contested claim.  


FINDINGS OF FACT

1.  The veteran has service-connected disabilities which have 
been rated in combination as 50 percent disabling since 
August 1982 and 70 percent disabling since June 1998.  

2.  Following an election of VA compensation in lieu of 
military retired pay, compensation was awarded to the veteran 
from May 1985 at a rate which was increased because of his 
dependents, including R., who was born in September 1981.  

3.  Court-ordered payments of a portion of the veteran's 
compensation were disbursed through a State agency to the 
veteran's former spouse on behalf of R. in the amount of $302 
per month from February 1994 through his 18th birthday in 
September 1999.  

4.  Following his 18th birthday, R. remained in school until 
his high school graduation in May 2000, during which period 
he received an apportioned share of the veteran's 
compensation in the monthly amount of $302.  

5.  During the period of the apportionment to R., the veteran 
had a gross monthly income of $4,821 and had reported monthly 
expenses of approximately $3,900.

6.  During the period of the apportionment, R. lived with his 
mother and had reasonable expenses which exceeded his 
reported monthly income.  

7.  A retroactive termination or reduction of the 
apportionment during the period between his 18th birthday and 
graduation from high school would result in undue hardship to 
R.  


CONCLUSION OF LAW

A retroactive termination or reduction of an apportionment of 
disability compensation on behalf of the veteran's minor 
child is not warranted.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. § 3.450, 3.451 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

After service the veteran established service connection for 
a number of disabilities which were deemed to have been 
incurred in or aggravated by military service.  The 
disabilities were initially rated in combination as 
50 percent disabling from August 1982.  The combined rating 
for service-connected disabilities was increased to 
70 percent from June 1, 1998.  

The child at issue, R., was born on September [redacted], 1981.  At 
that time the veteran was married to J., whom he divorced in 
August 1985.  R. remained in her custody after their divorce.

As a result of receipt of service department retired pay, the 
veteran did not initially receive VA compensation following 
the granting of service connection for disabilities rated as 
50 percent disabling.  Effective May 1, 1984, compensation 
was awarded to the veteran on the basis of receipt of an 
election to receive compensation in lieu of retired pay.  The 
compensation was paid at a rate which included additional 
allowances for a dependent spouse and five dependent 
children, including R.  

In February 1994 a District Court issued an income 
withholding order requiring that the VA withhold the sum of 
$360 per month from the veteran's income for the purpose of 
satisfying the veteran's child support obligations.  An 
opinion of the VA District Counsel explained that the VA was 
allowed to pay child support or alimony as a garnishee 
pursuant to a court order, in an amount of up to one-half of 
VA benefits, where the veteran received compensation in lieu 
of a total or partial waiver of military retired pay.  The 
opinion stated that since the veteran currently received VA 
benefits of $604, a garnishment of $302 could be withheld and 
paid to the district court.  

Subsequent VA awards included a monthly deduction of $302 
which was paid to the appropriate state office.  The amount 
of compensation was changed on a number of occasions to 
reflect dependency changes or periodic statutory rate 
increases.  Notification letters dated May 11, 1998; December 
30, 1998, and May 12, 1999, advised the veteran that there 
would be a rate change on September [redacted], 1999, when [redacted] 
reached age 18.  

In July 1999, the veteran's former spouse advised the VA that 
R. would enter his senior year of high school late in August 
1999 and was expected to graduate on May 23, 2000.  The 
veteran and the state disbursement unit were notified on 
August 6, 1999, that as a result of the information received 
from the mother, the apportionment would continue to June 1, 
2000.  

The veteran requested in November 1999 that the apportionment 
for R. be terminated or at least reduced to the rate payable 
for a school-aged child.  He alleged that the apportionment 
was creating a hardship.  He stated that he had not 
previously contested the award for R. because the court order 
had stated that he must pay the money until R. reached age 18 
but he felt that continuation of the apportionment was unfair 
now that R. had reached that age.

At the request of the RO, the veteran's ex-wife, as custodian 
of R., submitted a December 1999 statement containing 
financial information relating to R.  His approximate gross 
monthly earnings were reported as $314.  His monthly expenses 
were reported to total $2,039.83 and consist of water 
($27.42), gas ($36.82), electricity ($34.46), telephone 
($60), food ($250), school lunches ($30), gasoline ($80), car 
insurance ($61.13), car expenses ($50), toiletries, haircuts 
and "personals" ($26), house payment ($438), computer 
payments ($86), clothing ($100), medical needs ($50), school 
expenses including tuition ($160), entertainment ($75), 
school activities/equipment ($166) and satellite TV ($34).  

The veteran reported his own income and expenses in a 
statement dated in December 1999.  He reported his gross 
monthly earnings from employment before deductions as $3,472 
and other annuities or retirement pay as $1,457.  He claimed 
that his monthly living expenses totaled $1,300.  His rent or 
house payments were $300.  He reported spending $400 per 
month for food, $345 for utilities, $125 for telephone, $125 
for clothing, and $275 for medical expenses.  As additional 
monthly expenses, he reported $1,100 for "IRS," $350 for his 
ex-spouse, $100 for North Dakota tax, $130 for Gateway, $250 
for life insurance, and $100 for automobile insurance.  

At his August 9, 2000, hearing, the veteran expressed 
disagreement with the propriety of certain individual 
expenses claimed by his ex-wife for the maintenance of their 
son, claiming that certain items were excessive, were one-
time outlays (school pictures, for example), or were for the 
whole family rather than just one person.  He clarified that 
he was not disputing the propriety of an amount equal to the 
VA dependency allowance for a child, which he believed was 
$126 or $127 per month but he objected to having to continue 
to pay the full amount paid previously as a result of the 
court order, arguing that the court-ordered payments were to 
stop when R. turned 18.  

The veteran also reported that he had had some unexpected 
medical bills as a result of his wife's extensive surgery 
which he was paying a little bit at a time.  He did not know 
whether R. had remained in school after his high school 
graduation.  The hearing officer requested that the veteran 
submit copies of the medical bills he had paid for his wife 
and indicate the dates on which he paid them.  After the 
hearing the veteran was requested by a letter dated August 9, 
2000, to provide evidence showing the medical expenses paid 
for the year 2000 and to do so as soon as possible, 
preferably within 30 days.  No response was received from the 
veteran.  

II.  Analysis

The law permits an apportionment of a veteran's compensation 
benefits on behalf of his minor child if such child is not in 
his custody.  38 U.S.C.A. § 5307 (West 1991).  Under VA 
regulations, all or any part of a veteran's compensation or 
pension may be apportioned if his children are not residing 
with him and he is not reasonably discharging his 
responsibility for their support.  38 C.F.R. § 3.450(a) 
(2000).  

VA regulations provide additionally that where hardship is 
shown to exist, a special apportionment of compensation may 
be made between the veteran and his dependents or surviving 
spouse or children on the basis of the facts in the 
individual case as long as doing so does not cause undue 
hardship to the veteran or other persons in interest.  In 
determining the basis for a special apportionment, 
consideration will be given to such factors as the amount of 
VA benefits payable, other resources and income of the 
veteran and those dependents on whose behalf apportionment is 
claimed, and any special needs of the veteran, his 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits constitutes 
undue hardship on him or her while apportionment of less than 
20 percent of the benefits would not provide a reasonable 
amount for any apportionee.  38 C.F.R. § 3.451 (2000).  

Under VA regulations, a "child" of the veteran is defined as 
a legitimate or illegitimate unmarried person who is under 
the age of 18 years; or who, before reaching the age of 18 
years, became permanently incapable of self-support; or who, 
after reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years), is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4) (West 1991); 
38 C.F.R. § 3.57(a) (2000).  

The original monthly deductions on behalf of R. from the 
veteran's VA compensation beginning in 1994 were not made 
pursuant to an apportionment authorized by the above statute 
and VA regulations but were payments made in compliance with 
a garnishment order issued by a State court.  A VA District 
Counsel determined that the amount of the monthly payments 
ordered by the court, $360, exceeded the amount that the VA 
was obligated to honor, and payments of $302 per month were 
authorized instead.  The VA obligation to make the 
garnishment payments for R. terminated in September 1999, 
when he turned 18.  However, R. continued to meet the VA 
definition of a "child" through May 2000, since he was still 
in high school.  Payments in the same amount were continued 
after his 18th birthday in the form of an apportionment, and 
were paid to R. directly.  There is no evidence in the record 
that R. continued in school after his graduation; 
consequently, the period at issue for which the veteran 
disputes the continued apportionment payments extends from 
his 18th birthday in September 1999 through May 31, 2000, the 
last day of the last month of R.'s school attendance.  
38 U.S.C.A. § 5112; 38 C.F.R. § 3.500 (2000).  

During the period after the expiration of the court-ordered 
payments, but before R. finished school and thereby lost his 
status as a child for VA purposes, the veteran was making no 
contribution to his support.  The veteran evidently has had 
little, if any, contact with R., in that he appears to know 
very little about this child and was not even certain whether 
R. had continued in school after high school.  It is implicit 
from the statement of expenses provided by the veteran's ex-
wife that R. was living with her during the period in 
question.  Lacking support contributions from the veteran, he 
was supported by his mother.  He was reported to have monthly 
earnings of approximately $314, but the source of these 
earnings is not shown, nor can it be determined whether this 
figure includes the $302 received from the VA.  The veteran's 
income from earnings and benefit payments (including both VA 
compensation and military retirement pay) totaled $4,821 at 
the time of the special apportionment decision made in 
January 2000.  This figure exceeded the monthly expenses of 
$3,908 which he claimed to pay each month, leaving a net 
excess of just over $900.  The list of expenses provided by 
the veteran's ex-wife includes a number of items which are 
arguably not those to which a child normally contributes, 
such as rent or house payment, utility bills, medical 
expenses or telephone bills.  Excluding these expenses, the 
amounts claimed for R.'s maintenance and upkeep do not appear 
unreasonable or excessive, nor were they covered by the 
monthly apportionment payments from the veteran in the amount 
of $302.  Since the veteran had a total income which exceeded 
his reported monthly expenses, it was not unreasonable for a 
portion of this money to have been used to contribute to R.'s 
support. 

It is relevant to note that the disputed apportionment 
payments have already been paid.  If the veteran's appeal 
were allowed, therefore, R. would be obligated to repay the 
money out of his own pocket.  Even if the Board agreed with 
the veteran that the payments should not have been made in 
the first place, which it does not, the effect of a 
retroactive termination or reduction of the apportionment 
would be that R. would have to repay funds that may very well 
already have been spent, thereby compounding the hardship on 
him.  To do so would negate the purpose for which the 
apportionment was intended.  While the veteran indicates that 
he would not have objected to a smaller apportionment equal 
to the amount of the dependency allowance established by law, 
repayment of even the difference would nevertheless lead to 
some degree of hardship for R. and constitute an unjust 
outcome. 

The veteran reported at his hearing that he was currently 
beset with additional medical bills associated with his 
current wife's surgery.  It is undisputed that an expense of 
this type, if large enough and if documented, could change 
the equities favoring or disfavoring the veteran's position 
on appeal.  The veteran was offered an opportunity to 
document his allegations but he declined to respond after 
initially indicating a willingness to provide this 
information.  In the absence of substantiating documentation, 
the Board has no means to determine the extent to which these 
reported medical expenses may have reduced the veteran's 
ability to make reasonable contributions on behalf of his 
son.

In summary, the award of an apportionment in the amount of 
$302 for the months between R.'s 18th birthday and the date 
of his high school graduation represented a fair and 
reasonable allocation of the veteran's compensation in light 
of the veteran's and R.'s respective financial needs and 
expenses.  A retroactive termination or reduction of the 
apportionment would result in undue hardship to R.  


ORDER

Retroactive termination or reduction of an apportionment of 
the veteran's disability compensation on behalf of his son is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

